Citation Nr: 0531088	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected kidney stones, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from August 5, 1975 to 
October 2, 1975.

Service connection for kidney stones was granted by the RO in 
a February 1976 rating decision, at which time a 
noncompensable (zero percent) disability rating was assigned.  
In a June 1996 rating decision, the disability rating was 
increased to 10 percent.

In July 2002, the RO received VA hospitalization reports 
indicating that the veteran had recently undergone a surgical 
procedure for his kidney disorder.  The RO interpreted these 
reports as a claim for an increased disability rating.  In an 
August 2002 rating decision, the RO increased the disability 
rating to 20 percent.  The veteran disagreed with the August 
2002 rating decision, and the appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 2003.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2004.  The 
transcript of that hearing has been associated with the 
veteran's VA claims file.

In February 2005, the Board remanded this case in order to 
obtain additional evidence.  The case is again before the 
Board for appellate consideration.




FINDINGS OF FACT

1.  The veteran's service-connected kidney stone disability 
is manifested primarily by the occurrence of kidney stones no 
more than once or twice per year, by the absence of diet or 
drug therapy, and by the absence of treatment by invasive or-
non-invasive procedures.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected kidney 
stones so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected kidney stones are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 
7508, 7509 (2005).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. 
3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a higher rating for his 
service-connected kidney stones, which are rated as 20 
percent disabling.  He reports that he passes a kidney stone 
approximately every six to eight months.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the May 2003 
statement of the case, and in the March 2004 and September 
2005 supplemental statements of the case, of the relevant law 
and regulations pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in June 
2003 and February 2005, whereby the veteran was advised of 
the provisions relating to the VCAA, to include advising him 
of the need to provide evidence that his kidney stones had 
increased in severity.  Specifically, he was advised that VA 
would obtain relevant federal government records, including 
his service records, VA Medical Center records, and records 
from other federal agencies, such as the Social Security 
Administration.  The veteran was also informed in the 
February 2005 VCAA letter that he was being scheduled for a 
VA physical examination.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
records not in the custody of a federal agency, to include 
records from state or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  The veteran was, however, informed 
that "ultimately it is your responsibility to make sure we 
receive this evidence."  He was specifically advised by VA 
in the February 2005 letter that, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, is met in this case.  While 
the 20 percent disability rating at issue was assigned by 
rating action in August 2002, prior to issuance of the 
initial VCAA letter in June 2003, the claim was reviewed by 
the RO in March 2004 and September 2005, as reflected by 
supplemental statements of the case issued on those dates.  
The Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes VA medical records, along with the report 
of a VA examination conducted in March 2005 pursuant to the 
Board's remand.  The veteran and his representative have not 
identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a hearing before the 
undersigned acting Veterans Law Judge in September 2004.  See 
38 C.F.R. § 3.103 (2005).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.115b relating to 
rating kidney stones read as follows:

Diagnostic Code 7508	Nephrolithiasis:

Rate as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:

	1.  diet therapy
	2.  drug therapy
	3.  invasive or non-invasive procedures more than two 
times/year.

in which case a 30 percent rating is assigned.

Diagnostic Code 7509	Hydronephrosis:

Severe; rate as renal dysfunction

30%	frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired
20%	frequent attacks of colic, requiring catheter drainage
10%	only an occasional attack of colic, not infected and not 
requiring catheter drainage

See 38 C.F.R. § 4.115b (2005).

Renal dysfunction

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg% 
[milligrams per 100 milliliters]; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating. 

Renal dysfunction characterized by persistent edema and 
albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or a limitation of exertion warrants an 80 percent rating. 

Renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101 
warrants a 60 percent rating. 

Renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating. 

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101 is noncompensably disabling.

See 38 C.F.R. § 4.115a (2005).

Hypertension

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure is predominantly 120 or more.  A 20 percent 
disability rating is warranted for diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 10 percent disability rating is warranted for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected kidney stones, which are currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508 and 7509 (2005).  He essentially 
contends that the symptomatology associated with his kidney 
stones is more severe than is contemplated by the currently 
assigned rating.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's kidney disability, characterized as kidney 
stones, is currently rated under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508 [nephrolithiasis] and 7509 
[hydronephrosis].  Diagnostic Codes 7508 and 7509 are deemed 
by the Board to be the most appropriate, primarily because 
they pertain specifically to the diagnosed disability in the 
veteran's case (kidney stones).  Diagnostic Code 7508, which 
specifically pertains to kidney stones, refers the 
adjudicator to Diagnostic Code 7509 for rating purposes in 
certain circumstances.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code or codes 
would be more appropriate, and the veteran has not requested 
that another diagnostic code be used.  

Accordingly, the Board concludes that Diagnostic Codes 7508 
and 7509 are the most appropriate in this case.

Schedular rating

The veteran's kidney stones are currently rated as 20 percent 
disabling.  

At his September 2004 personal hearing, the veteran 
referenced a history of kidney stones every six-to-eight 
months, problems with urination, and chronic pain.

As has been discussed in the law and regulations section 
above, under Diagnostic Code 7809, a higher (30 percent) 
disability rating is appropriate for frequent attacks of 
colic with infection and kidney function impairment, or for 
recurrent stone formation requiring either diet therapy, drug 
therapy, or invasive or non-invasive procedures more than 
twice yearly.  In addition, kidney stones that are productive 
of severe impairment are rated as analogous to renal 
dysfunction.  Under  the criteria which are set forth at 
38 C.F.R. § 4.115a for rating renal dysfunction, a 30 percent 
disability rating is appropriate for albumin constant or 
recurring, with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 
10 percent disabling under Diagnostic Code 7101.

A VA hospitalization summary dated in June 2002 shows that 
the veteran was accorded treatment for a kidney stone, with 
complaints of "waxing and waning," but nonetheless 
persistent, left flank pain.  The summary notes that the 
veteran, prior to that hospitalization, was most recently 
accorded a CT scan in 1997, at which time no significant 
stones had been seen.  His blood pressure was 153/83.  

VA records dated in July 2002 reflect hospitalization for a 
percutaneous nephrostomy stent placement.  His blood pressure 
on discharge was 152/85.

The report of a March 2005 VA examination shows that at that 
time the veteran indicated that his last kidney stone 
occurred in October 2004, and that he experienced urinary 
tract infections two-to-three-times per year.  The report 
notes a comment by the examiner that the veteran's kidney 
stone problem did "not seem to be any worse than the average 
kidney stone case where he has an attack once or twice a 
year."  The report indicates diagnoses to include the 
following:  "Renal lithiasis, calcium oxidase and phosphate 
with last attack October 2004, and he states he passes gravel 
and he has not had any manifestation or renal stones since 
October 2004.  His last KUB x-ray done in 2003 showed no 
evidence of any stones whatsoever.  There is no record in the 
documents that a stone was seen in October 2004.  We have the 
patient's word for it that this was the case."  He also 
remarked that it did not appear that the veteran had more 
than two kidney stones in the previous year.  Blood pressure 
readings were not taken.

The medical evidence, to include the March 2005 VA 
examination report, does not show that, as a result of his 
kidney stones, the veteran's renal function was impaired, or 
that any recurrent kidney stone formation required diet 
therapy, drug therapy, or invasive or non-invasive procedures 
at least twice yearly.  Neither this report, nor any other 
medical record, shows that diet or drug therapy had 
previously been prescribed; it must be pointed out that the 
report indicates that the veteran was not on any diet or drug 
therapy at that time.  

While medical records dated in July 2002 show that, following 
treatment in June 2002 for a kidney stone, a stent was 
inserted for treatment of kidney stones, this was the only 
occasion on which this procedure was performed.  There is no 
evidence that such procedure was necessitated at least twice 
yearly.  

In brief, under Diagnostic Codes 7508 and 7509, an increased 
disability rating for service-connected kidney stones cannot 
be awarded.  

Moreover, in light of the medical evidence, the veteran's 
kidney stone disorder cannot be characterized as severe in 
nature.  Referral to the diagnostic criteria for renal 
dysfunction is not appropriate.  In so concluding, the Board 
has taken  into consideration the isolated problems in June 
and July 2002; however, the remainder of the medical 
evidence, encompassing a number of recent years, shows no 
acute problems.  Moreover, none of the criteria for a 30 
percent or higher rating for renal dysfunction are met.  In 
particular, the report of the March 2005 VA examination shows 
that creatine levels were normal, with no loss of renal 
function.  In addition, there is no evidence of hypertension, 
much less hypertension which is consistent with the 
assignment of a 10 percent rating.

The Board acknowledges that the medical evidence reflects 
that the veteran has had significant renal disability in the 
past.  The report of the March 2005 VA examination shows that 
the veteran had surgery in 1975, at which time 2/3 of his 
left kidney was removed.  However, the veteran's service-
connected kidney stones must be rated based upon recent 
evidence.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
[where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  

The Board also notes that there was evidence of interrupted 
voiding urinary tract infections, however, the March 2005 
examiner indicated that these could be manifestations of 
bladder neck obstruction and were not associated with the 
veteran's kidney lithiasis.  There is no competent medical 
evidence to the contrary.

In summary, the medical and other evidence, including the 
veteran's own reports,  indicates that the veteran's service-
connected kidney stones are productive of kidney stones every 
six to eight months.  There is only one episode of 
hospitalization therefor, in June and July 2002, and there 
are no recent outpatient treatment records.  Although the 
Board does not doubt that the kidney stones, when they occur, 
cause significant pain and interfere with the veteran's 
lifestyle, these incidents are compensated by the 20 percent 
rating which is currently assigned.  
Significantly, none of the various symptomatology which is 
consistent with the assignment of a 30 percent or higher 
disability rating has been demonstrated, according to the 
competent medical evidence of record.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
disability rating for his service-connected kidney stones.  
His claim for such an increase, accordingly, must be denied.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for his kidney stones.  While he was 
hospitalized briefly on several occasions in June and July 
2002 for treatment of this disability, it does not appear 
from the record that he has been hospitalized since July 2002 
for this condition.  In addition, marked interference with 
employment, beyond that contemplated in the schedular 
criteria, is not demonstrated.  The Board notes that, 
although the evidence shows that the veteran has not worked 
since 1996, it is not shown that such industrial impairment 
is solely or even to any great extent the product of his 
service-connected kidney stones.  A March 1998 decision of 
the Social Security Administration found that the veteran was 
unemployable as a result of persistent back and abdominal 
pain, persistent diarrhea diagnosed as dumping syndrome, and 
significant mental impairments diagnosed as dysthymia and 
panic attacks, with no specific reference to kidney stones.  

As has been discussed above, the occupational impairment 
resulting from kidney stones, as currently demonstrated by 
the veteran, is specifically contemplated in the rating 
currently assigned for that disability.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected kidney stones present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

An increased disability rating for service-connected kidney 
stones is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


